ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 10 were amended 22 June 2022. 
Claims 1-20 have been examined. 


Examiner’s Statement for Reasons for Allowance
Claims 1-20 are allowed. The claim amendments overcome the 103 rejections. The amendments to independent claims 1 and 11 overcome the 103 rejection by claiming, in combination with the previously claimed limitations, “providing, by the tissue density classifier, the final tissue density classification for the patient’s tissue and a corresponding recommendation for the additional screening at a modality”, which overcomes the closest prior art of record including Heindl (US 2020/0074632 A1), Luo (US 7,903,861 B2), Dimandis ((WO 2019/084697), De Fauw (US 2019/0005684 A1). A new prior art search was made, and the prior art reference of Ghouti (US 2016/0314579 A1) was found to teach that additional breast cancer screening may be detected, but not that it is a recommendation based on the tissue density classification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626


/ROBERT A SOREY/Primary Examiner, Art Unit 3626